Case 1:21-cv-00845-SHR-EB Document1 Filed 05/10/21 Page 1 of 10

FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT

wo dune leclson Zcab00063

(Name of Plaintiff) (inmate Number)

256 ila’ vue Soudan la

(Address)

(2),

(Name of Plaintiff) (inmate Number)

 

(Address)

(Each named party must be numbered,
and all names must be printed or typed)

VS.
oChaes “vate

 

(2) Syl ul elve Zhe

 

 

FOR THE MIDDLE DISTRICT OF PENNSYLVANIA.

(Case Number)

CIVIL COMPLAINT

 

FILED
@___. LVe@s SCRANTON
dant

(Names of Defendants) MAY 10 202! ;
(Each named party must be numbered, SER {y ye

. 5 p LA -
and all names must be printed or typed) DEPUTY per

ee = “TOBEFILED UNDER: ——s 42 US.C. § 1983 - STATE OFFICIALS

 

I, PREVIOUS LAWSUITS

3 yt __ 28 U.S.C. § 1331 - FEDERAL OFFICIALS

- A... Hf yowhave filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

 

 

 

 
Case 1:21-cv-00845-SHR-EB Document1 Filed 05/10/21 Page 2 of 10

TH. EXHAUSTION OF ADMINISTRATIVE REMEDIES

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action. ’

A. Is there a prisoner grievance procedure available at your present institution? An No

B. Have you fully exhausted your available administrative remedies regarding each of your present
claims? “Yes No

C. If your answer to “B” is Yes:

a \ , ; . .
1. What steps did you take? Ciel (4 Cd TAS — Alueiedous by \@ Wea LS

Wo My tA . (al eh lake NY lah Liyinissionel 4S. Tded 4 chica
2. What was the result? KRSO Luray il 6 Ica C

ee

 

D. If your answer to “B” is No, explain why not:

 

 

Tit. DEFENDANTS
(1) Name of first defendant: Cnales Ses 0

Employed as (overk wo2\ (aed at Musrge laaly lec wd hua,

Mailing address:__U/50_ Manne dvayt Teoulslwa Da 1560
(2) Name of second defendant: <aluphve_ Zit i oa
Employed as Qé(o dan’ Courrcader olfiow’ at _ Moat fava Lufeddonel bec ty
__.. Mailing address: _? 476 Mean Drive Stroudsoure PA Wee ff
(3) Name of third defendant: eo
___._Employed as Gait (ontwdiac iy at Mone Lav [ode on Malia
_____ Mailing address: Zs tar die WoudSaws, Yo (8350 FT
>.» == (List any additional defendants, their employnient, and addresses on xia sheets if necessary)
IV. STATEMENT OF CLAIM . - -

 

    

Bese!

 
  

oS (State here as briefly as possible the facts ofyour case. Describe how each defendant is involved, including
~~. -dates and places. ‘Do not give-any legal arguments or cite any cases or statutes. Attach no more than three
extra sheets if necessary.) .

A; \ i \ \ i ‘
1. Ch) S\ yatig Nude Wd to Wu au, \ aod Nuwwad GUS Line:
WN \ns \Laes loebux® L hy me URS. \ pened Lect & Awdec

f i . ( A { - ‘ JA i 5 . t \\
La Sion ob Ha aie wi AS well te Cr Lamera ne then
Case 1:21- -CV- “00845- SHR- EB Document 1 Filed 05/10/21 Page 3 of 10
A \ ‘- \ 0 yO \ \ a La | Lf \. |
Ten it \ Vie [a vel ee ANE eee NY CO ec!

2. ‘ Sal & lah ( loved [dle las Ne mm t [; niece | he (Ler a 50.
{Uo One wih ME, lo chy (el im we & URS fe Vy lull | =
ne Ko ( lowed ¢| UM h dics 0 ue 1 fash We. Lhe au thes

Uedes (ive leas L soa Ved (ts as tt oth

3. SUL (yrs tec Cold i vue a AL Luly 4
WLodt lie bo (0 Nnel vk au, Yin On bs \uey Ls ws rege
a\e\t eos vow 2 ae {La dows \

\

 

 

RELIEF

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.)

¢ was \ke \p \e aug eck Kes Dunit L Low ig ly
{lok fo gabe fy fhe Yuuticle Ledcrendoon So
Ma Uke dena (deen Ly Oy A a Lg Vn WS,
; o YX Laudisuas a Ma MS Qarr Nin C24

eo mer del Cal Coens be Pou boas \ Cee bheou ak idl ek Al
Cade © fowgoadeny hes (Sol. As uel | assy blue

%

at hey (al of | Mea AA AN Bere

 

 

Ct a Vhs st ‘b sie a har nme | \\ Ae
Las Lud LOR Nie y As \peaw) be AL, OW (oda
AL ad SONU Vo & RX Ye \we.

 

 

 
Case 1:21-cv-00845-SHR-EB Document1 Filed 05/10/21 Page 4 of 10

 

5200) .

 

 

 
. Ales, chute

Case 1: v CV- OO -SHR-EB Document 1 Filed.05/10/21 Page’5 of 10
oy Va.

 

S13 wa clu Sh mt

 

| Ua wlslocns ia (ALO

 

 

‘awd G \tan 10004 00

 

Mots,

 

EUs Maw Dawe

 

“[S\caddus, Te LC

 

 

 

t in dala, Vlesualted Man Chuesio ty ill AS Ales aucids

 

Tru

 

ai

 

 

ON Apv tod a DE 1001 Cl She ys p Tal wt la

 

 

Lornas. Wak An Mu Gwe wll ne ls us ull put Mek es L 4 clos
Wale Y urs Clled \ shecibedk with F aah outs 5 Deual Kise

 

hy Couse Saws Py cdl Voda f valle Value wo AY

 

 

 

Droler Call hn Ve Gadae (ran (ll HY i (wick, fla de (oil ie cf

 

 

[Ma thesualt ‘tues A (yo/ Oey tesceel cual f Mee Oak, Came-le pegapt

 

 

i My we {i \\ 3 Deus boler

 

{Greg Mica Chetes <lun wih accused lecuelt +.

 

Couse Jevious, cae Laytu, ical Zio 5 Cocke est ad

 

 

Iouswra Wis Clo 6 *fheaanll US ‘Luweles L Wis ts ok an Leelee

 

Taal

 

ZL deve. unde Ve. gel (pts fii Vr} We Vadorweio

 

reed Bs Swed Ged ds We betel Wa, \worledoe ¢ Bells

L Virol ossecl L A Copa, ok Hy wont. ud Ws ust AC wp L wee

 

| Cu er Wasi dn \ios, AW low Wes yond) Lon

 

 

 

(See\Vider sue vidhawe hole le PE dol

 

(Db pos 4% = [b,0° Oe ce) © 7

 

 

 

i

 

| l
BL ofa by Clie i (lM,

vm

 

Chanel Co Aw a

 

 
 

Case 1:21-cv-00845-SHR-EB Document1 Filed 05/10/21 Page 6 of 10
bh Monroe County Correctional Facility

| So ey SY AAUASSES KK Cee SAL, al ues
Qe FOU V (SSD SU Inmate Grievance Form ru pms “wes

Inmate’s Name: LhircA Sache ‘OCA# _xLoLo 7 H

Date Grievance requested nn Date Grievance given to inmate If

Grievance Tracking Number ho2/-fe-Co7
Completed grievance received by Grievance Coordinator on

  

 

inmate Filing Grievance:
Complete Parts | and II of this form using clear, specific and brief statements. Attach any request slips
which will verify your attempt t to resolve this issue with correctional staff and/or supervisors. 7 oR

rar State Jet" e grievance clearly. if you need more spa Gichasapuato shook ae fceresdShy
Va unk &. Ran WAG, Pe gf Of Pi,

On Aor iy Hhodvos inlay F3opm_ K uss on Ay
_ dled | sau Mg gave ‘tgauerkon then Wen, et, Corduching Cal al Seeds utdbs ¥
We COs Wace ‘sues Une Ves ( Gdinurry \neen \avassug (Me Since DeClinloe’ G
Ce lest | ‘yeod *Dowe Sd Ma Gureles Nuwtious Ls As ull oe duke duds Yu Ch rei) —) fe

[ ~
Part il: Aci ion or i requeste

& wo Pa, err \\ tag to Oy \cw \g Sy EG oy les Noe Condon ete \ C7
ow bb <qlRewe — “lbey mee, WE loge Yok ay oF Vis Keen's,
“y, dey Vadknded Cueé acou. [Loe ee Be cose Fis

 

 

FESIOQKED Weal Caf Pooks Culkcw + §SDxK Lk CgPolSte,
Certifi cation: ! submit this ¢ grievance in good faith, having exhausted as thee remedies and without— >
- the intent,to s. | affirm that all statements | have given are true and correct. | understand that |

have guaran gaint reprisal but also understand that | may face disciplinary action if | have filed this

grievanc u ler ] pretenses or intentionally made false statements. 4 3 Sve fo Eb ESS | (er

I _ Dn a Gece Ty
Ly AL he mus wees ee “e \whve SON, Sah eS

 

 

 

 

 

 

 

 

 

 

Inmaté’s|S natpire Inmate Print Name Py DIL ay
| i- + ey
| Grievance Response — Step 1
~ Answerediby Date:

i
i, Inmate. ! do not agree with the response in Step 1

 

me and would like this grievance: to. be seni to the final grievance step.
| understand the Final Step,.answered:by the Warden/designee is the final step in the
. grievance process and shail be considered final.

 

inmate Signature Print name and date

Grievance Response — Final Step
Answered /by Warden Date:

 

 

 

 

i
i

/ Gol len rod copy kept by inmate prior to original submission
| Pink copy kept by inmate if submitted to Final Step
‘ Upon final response yellow copy to grievance file, white copy to inmate
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00845-SHR-EB Document1 Filed 05/10/21 Page 8 of 10

(LORE TAS OVE, BO Yoo
C Ot . YE Re co

 

” oe
of 7
 

Case 1:21-cv-00845-SHR-EB Document1 Filed 05/10/21 Page 9 of 10

\ecces

AG

 
  

| kr ue o Mang) Orite
Bulan Da (4308

: &

eecseec en SE

SEMEN ee & Waele.

Mat ae, “ted SMles Ache Cou
ra Po. Boy lug
Steno Ve \FDI- Wg

 

iled 05/10/21 Page 10 of 10

  

Case 1:21-cv-00845-SHR-EB Documeny

 

 
